 
 
I 
108th CONGRESS
2d Session
H. R. 4543 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Pitts (for himself and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for research on, and services for individuals with, post-abortion depression and psychosis. 
 
 
1.Short titleThis Act may be cited as the Post-Abortion Depression Research and Care Act. 
2.FindingsThe Congress finds as follows: 
(1)About 3,000,000 women per year in the United States have an unplanned or unwanted pregnancy, and approximately 1,186,000 of these pregnancies end in elective abortion. 
(2)Abortion can have severe and long-term effects on the mental and emotional well-being of women. Women often experience sadness and guilt following abortions with no one to console them. They may have difficulty in bonding with new babies, become overprotective parents or develop problems in their relationship with their spouses. Problems such as eating disorders, depression and suicide attempts have also been traced to past abortions. 
(3)The symptoms of post-abortion depression include bouts of crying, guilt, intense grief or sadness, emotional numbness, eating disorders, drug and alcohol abuse, suicidal urges, anxiety and panic attacks, anger/rage, sexual problems or promiscuity, lowered self esteem, nightmares and sleep disturbance, flashbacks, and difficulty with relationships. 
(4)Women who aborted a first pregnancy are four times more likely to report substance abuse compared to those who suffered a natural loss of their first pregnancy, and they are five times more likely to report subsequent substance abuse than women who carried to term. 
(5)Greater thought suppression is associated with experiencing more intrusive thoughts of the abortion. Both suppression and intrusive thoughts, in turn, are positively related to increases in psychological distress over time. 
(6)Women who experience decision-making difficulties and may lack social support may experience more negative emotional consequences to induced abortion. 
(7)Post-abortion depression often relates to the lack of understanding in society and the medical community of the complexity of post-abortion depression, and economic pressures placed on hospitals and providers are contributing factors. 
(8)Social pressure to have an abortion can be directly related to higher levels of immediate regret and more mental undoing over subsequent years. 
(9)Post-abortion depression is a treatable disorder if promptly diagnosed by a trained provider and attended to with a personalized regimen of care including social support, therapy, medication, and when necessary hospitalization. 
(10)While there have been many studies regarding the emotional aftermath of abortion, very little research has been sponsored by the National Institutes of Health. 
IResearch on post-abortion depression and psychosis 
101.Expansion and intensification of activities of national Institute of mental health 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of NIH and the Director of the National Institute of Mental Health (in this section referred to as the Institute), shall expand and intensify research and related activities of the Institute with respect to post-abortion depression and post-abortion psychosis (in this section referred to as post-abortion conditions). 
(b)Coordination with other InstitutesThe Director of the Institute shall coordinate the activities of the Director under subsection (a) with similar activities conducted by the other national research institutes and agencies of the National Institutes of Health to the extent that such Institutes and agencies have responsibilities that are related to post-abortion conditions. 
(c)Programs for post-abortion conditionsIn carrying out subsection (a), the Director of the Institute shall conduct or support research to expand the understanding of the causes of, and to find a cure for, post-abortion conditions. Activities under such subsection shall include conducting and supporting the following: 
(1)Basic research concerning the etiology and causes of the conditions. 
(2)Epidemiological studies to address the frequency and natural history of the conditions and the differences among racial and ethnic groups with respect to the conditions. 
(3)The development of improved diagnostic techniques. 
(4)Clinical research for the development and evaluation of new treatments, including new biological agents. 
(5)Information and education programs for health care professionals and the public. 
(d)Longitudinal study 
(1)In generalThe Director of the Institute shall conduct a national longitudinal study to determine the incidence and prevalence of cases of post-abortion conditions, and the symptoms, severity, and duration of such cases, toward the goal of more fully identifying the characteristics of such cases and developing diagnostic techniques. 
(2)ReportBeginning not later than 3 years after the date of the enactment of this Act, and periodically thereafter for the duration of the study under paragraph (1), the Director of the Institute shall prepare and submit to the Congress reports on the findings of the study. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $3,000,000 for each of the fiscal years 2005 through 2009. 
IIDelivery of services regarding post-abortion depression and psychosis 
201.Establishment of program of grants 
(a)In generalThe Secretary of Health and Human Services (in this title referred to as the “Secretary”) shall in accordance with this title make grants to provide for projects for the establishment, operation, and coordination of effective and cost-efficient systems for the delivery of essential services to individuals with post-abortion depression or post-abortion psychosis (referred to in this section as a “post-abortion condition) and their families. 
(b)Recipients of grantsA grant under subsection (a) may be made to an entity only if the entity— 
(1)is a public or nonprofit private entity, which may include a State or local government; a public or nonprofit private hospital, community-based organization, hospice, ambulatory care facility, community health center, migrant health center, or homeless health center; or other appropriate public or nonprofit private entity; and 
(2)had experience in providing the services described in subsection (a) before the date of the enactment of this Act. 
(c)Certain activitiesTo the extent practicable and appropriate, the Secretary shall ensure that projects under subsection (a) provide services for the diagnosis and management of post-abortion conditions. Activities that the Secretary may authorize for such projects may also include the following: 
(1)Delivering or enhancing outpatient and home-based health and support services, including case management, screening and comprehensive treatment services for individuals with or at risk for post-abortion conditions; and delivering or enhancing support services for their families. 
(2)Delivering or enhancing inpatient care management services that ensure the well being of the mother and family and the future development of the infant. 
(3)Improving the quality, availability, and organization of health care and support services (including transportation services, attendant care, homemaker services, day or respite care, and providing counseling on financial assistance and insurance) for individuals with post-abortion conditions and support services for their families. 
(d)Integration with other programsTo the extent practicable and appropriate, the Secretary shall integrate the program under this title with other grant programs carried out by the Secretary, including the program under section 330 of the Public Health Service Act. 
(e)Limitation on amount of grantsA grant under subsection (a) may not for any fiscal year be made in an amount exceeding $100,000. 
202.Certain requirementsA grant may be made under section 201 only if the applicant involved makes the following agreements: 
(1)Not more than 5 percent of the grant will be used for administration, accounting, reporting, and program oversight functions. 
(2)The grant will be used to supplement and not supplant funds from other sources related to the treatment of post-abortion conditions. 
(3)The applicant will abide by any limitations deemed appropriate by the Secretary on any charges to individuals receiving services pursuant to the grant. As deemed appropriate by the Secretary, such limitations on charges may vary based on the financial circumstances of the individual receiving services. 
(4)The grant will not be expended to make payment for services authorized under section 201(a) to the extent that payment has been made, or can reasonably be expected to be made, with respect to such services— 
(A)under any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or 
(B)by an entity that provides health services on a prepaid basis. 
(5)The applicant will, at each site at which the applicant provides services under section 201(a), post a conspicuous notice informing individuals who receive the services of any Federal policies that apply to the applicant with respect to the imposition of charges on such individuals. 
203.Technical assistanceThe Secretary may provide technical assistance to assist entities in complying with the requirements of this title in order to make such entities eligible to receive grants under section 201. 
204.Authorization of appropriationsFor the purpose of carrying out this title, there is authorized to be appropriated $300,000 for each of the fiscal years 2005 through 2009. 
 
